Citation Nr: 1428911	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-44 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness, to include as secondary to medication taken for service-connected hypertension.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to May 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  Additionally, the Veteran was afforded a hearing before RO personnel in February 2010.  Transcripts of these proceedings have been associated with the claims file.

In a September 2012 rating decision, the RO granted the Veteran's claim of entitlement to service connection for erectile dysfunction.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997);

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

With regard to the Veteran's claim of entitlement to a disability manifested by dizziness, he has contended that this disability is secondary to medication taken for his service-connected hypertension.  See, e.g., the March 2014 Board hearing transcript, pgs. 3-4.  The Board notes that the Veteran was afforded a VA examination in May 2007 in order to determine whether his dizziness is related to medication taken for the hypertension.  After examination of the Veteran and review of the Veteran's claims folder, the VA examiner diagnosed the Veteran with benign positional vertigo and concluded that it is less likely than not this condition is a secondary complication to any of the Veteran's service-connected conditions.  
  
VA regulations provide that service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  In addition, if a nonservice-connected disorder is aggravated by a service-connected disorder, the Veteran is entitled to compensation for the degree of increased disability (but only that degree) over and above the degree of disability existing in the absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Crucially, the May 2007 VA examiner did not render an opinion as to whether the Veteran's benign positional vertigo was aggravated by any of his service-connected disabilities, to include medication taken for his hypertension.

The Board also notes that the Veteran was provided a VA examination in August 2006 for his dizziness.  The VA examiner noted that the Veteran was currently taking a drug called Piroxicam, a nonsteroidal anti-inflammatory drug.  The examiner subsequently opined that the Veteran's dizziness was a toxic reaction to taking this medicine.  However, he did not provide a rationale for his opinion which weighs against its probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].

In light of the ambiguities discussed above, the Board finds that a supplemental VA opinion is necessary to address whether the Veteran's disability manifested by dizziness, namely vertigo, is caused or aggravated by medication taken for service-connected hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

With respect to the Veteran's tinnitus, the Board observes that at the March 2014 Board hearing, the Veteran testified as to his decreased hearing that he experienced during service.  The Veteran further testified that when he experienced the decreased hearing, he also experienced ringing in his ears.  See the March 2014 Board hearing transcript, page 11.  The Board notes that the Veteran is currently service connected for a bilateral hearing loss disability, and further finds that based on the Veteran's testimony, he has arguably raised a claim of entitlement to service connection for tinnitus to include as secondary to the bilateral hearing loss disability.

Pertinently, there is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's tinnitus and his bilateral hearing loss disability.  In light of the ambiguities above, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current tinnitus is etiologically related to his bilateral hearing loss disability.  See McLendon, supra; see also 38 C.F.R. § 3.159(c)(4), supra. 

Finally, the Board notes that in development of the Veteran's claims on appeal, the RO requested treatment records dated from January 2004 to January 2005 from the VA Medical Center in Temple, Texas.  However, the RO was informed that these records are not available.  The Board therefore finds that all efforts to obtain said records have been exhausted and any additional attempts to obtain the records would be futile. 

However, the Veteran has not been provided with notice pursuant of 38 C.F.R.        § 3.159(e) that these VA treatment records could not be obtained.  Under 38 C.F.R.      § 3.159(e), when VA becomes certain that Federal records do not exist or that further efforts to obtain them would be futile, then VA must provide the appellant with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the appellant is ultimately responsible for providing the evidence.  Id.  No such notice was provided to the Veteran in this matter.  As such, the Board finds remand is warranted for the RO to inform the Veteran of the unavailability of VA treatment records from the VA Medical Center in Temple, Texas from January 2004 to January 2005 pursuant to 38 C.F.R.              § 3.159(e), and provide him the opportunity to provide a copy of the identified records to the VA.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the unavailability of treatment records dated from January 2004 to January 2005 from the VA Medical Center in Temple, Texas.  Thereafter, (a) briefly explain the efforts made to obtain those records; (b) describe any further action to be taken with respect to the claims; and (c) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. After the above development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his current disability manifested by dizziness, namely benign positional vertigo.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the examination, the examiner is asked to render an opinion as to the following: 

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's benign positional vertigo is related to his active military service;

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's benign positional vertigo is either (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression of the disability) by medication taken for the Veteran's service-connected hypertension.  If the examiner finds that the benign positional vertigo is aggravated by the medication taken for the service-connected hypertension, then he/she should quantify the degree of aggravation, if possible.
      
The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his current tinnitus.  The claims file, and any pertinent records contained in the Virtual VA and VBMS eFolders, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the examination, the examiner is asked to render an opinion as to the following: 

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's tinnitus is related to his active military service, to include noise exposure;

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's tinnitus is either (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression of the disability) by the Veteran's service-connected bilateral hearing loss disability.  If the examiner finds that the tinnitus is aggravated by the service-connected bilateral hearing loss disability, then he/she should quantify the degree of aggravation, if possible.
      
The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
4. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



